       Case 1:19-cv-11018-AT-KNF Document 50 Filed 05/06/20 Page 1 of 3



May 6, 2020

BY CM/ECF AND EMAIL

Hon. Analisa Torres
United States District Court
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007-1312

       Re:     Contrarian Capital Management, LLC v. Bolivarian Republic of Venezuela,
               19 Civ. 11018 (S.D.N.Y.) (rel. Nos. 19 Civ. 3123 & 18 Civ. 11940):
               Status Letter

Dear Judge Torres:

        Pursuant to Rule III(C) of the Court’s individual practices, the parties submit this joint
letter to respectfully request that the Court modify (1) the dates previously agreed to in the
parties’ May 1, 2020 joint letter that was so-ordered by the Court on May 4, Dkt. 48, and (2) the
Plaintiffs’ May 7, 2020 deadline to serve their second amended complaint, Dkt. 49 at 2.

        Since Plaintiffs filed this action, the parties have engaged in good-faith discussions about
potential resolutions of Plaintiffs’ claims. Those discussions have already resulted in the parties’
May 1, 2020 stipulation – which was so-ordered by the Court on May 4, 2020 – in which the
parties agreed to dismiss Plaintiffs’ claims as to certain bonds without prejudice. Dkt. 47, 49.
Since Plaintiffs served their revised Rule 56.1 statement of facts on April 28, 2020, the parties
have also agreed in principle to further dismiss additional claims without prejudice. The parties
expect to submit a stipulation memorializing that agreement for the Court’s review this week. In
addition, the parties are currently engaged in good-faith discussions about the amount of interest
owing on the bonds that will remain in the case.

        The parties’ discussions about dismissing additional bonds and about interest calculations
may significantly reduce the disputes that would be presented for the Court to resolve, either in
the parties’ pre-motion letters or in summary-judgment practice. However, both topics require
Plaintiffs to further revise their Rule 56.1 statement and to accordingly change the parties’ prior
agreed schedule for exchanging pre-motion letters regarding the Plaintiffs’ proposed motion for
summary judgment and the Republic’s proposed motion for a stay. In addition, to avoid needless
duplicate amendment of Plaintiffs’ current complaint, the parties also agree that Plaintiffs’
current May 7, 2020 deadline to submit a second amended complaint set in their stipulation, Dkt.
49 at 2, should be extended so that Plaintiffs can submit a single second amended complaint that
reflects the dismissal both of the claims agreed to be dismissed in the parties’ prior May 1, 2020
stipulation and the claims to be dismissed in their expected forthcoming stipulation. The parties
expect to be able to exchange revised Rule 56.1 statements and responses, and for Plaintiffs to
serve a revised second amended complaint, with minimal additional delay.
       Case 1:19-cv-11018-AT-KNF Document 50 Filed 05/06/20 Page 2 of 3



Hon. Analisa Torres                                                                   May 6, 2020

       Accordingly, the parties respectfully propose the following revised schedule:

      May 13, 2020 (formerly served on April 28, 2020): Plaintiffs serve their further revised
       Rule 56.1 statement on the Republic.

      May 15, 2020 (formerly due on May 7, 2020): Plaintiffs serve their second amended
       complaint.

      May 20, 2020 (formerly due on May 5, 2020): The Republic submits its response to
       Plaintiffs’ further revised Rule 56.1 statement.

      May 22, 2020 (formerly due on May 7, 2020): Plaintiffs file their pre-motion letter in
       support of their proposed motion for summary judgment, and the Republic files its pre-
       motion letter in support of its proposed motion for a stay.

      May 29, 2020 (formerly due on May 14, 2020): Plaintiffs file their response to the
       Republic’s pre-motion letter regarding the Republic’s proposed motion for a stay, and the
       Republic files its response to the Plaintiffs’ pre-motion letter regarding their proposed
       motion for summary judgment.

         In light of the above-requested modifications to the schedule, the parties also respectfully
suggest that the Court may wish to adjourn the Case Management Conference currently
scheduled for May 18, 2020 until some date after May 29, 2020 to allow the parties to complete
their pre-motion letters in advance of the conference. If the Court is inclined to hold the Case
Management Conference on May 18, 2020, the parties respectfully request that the Court permit
this letter to serve as the joint status report required by paragraph 16 of the Case Management
Order, Dkt. 41.

       This is the parties’ first request for a modification of either the dates set in the May 1,
2020 letter or the date previously agreed to for Plaintiffs to serve their second amended
complaint. Both parties consent to, and jointly request, these modifications. The parties do not
request an extension of the dates regarding a settlement conference described in the Court’s April
10, 2020 scheduling order and the parties’ May 1, 2020 letter so-ordered by the Court on May 4,
2020. Dkt. 41 at 2; Dkt. 48 at 2.




                                                 2
       Case 1:19-cv-11018-AT-KNF Document 50 Filed 05/06/20 Page 3 of 3



Hon. Analisa Torres                                                 May 6, 2020

Respectfully submitted,


       /s/ Steven F. Molo                 /s/ Joseph E. Neuhaus
       Steven F. Molo                     Joseph E. Neuhaus
       Justin M. Ellis                    Sergio J. Galvis
       Lauren F. Dayton                   James L. Bromley
       MOLOLAMKEN LLP                     SULLIVAN & CROMWELL LLP
       430 Park Avenue                    125 Broad Street
       New York, NY 10022                 New York, NY 10004
       Tel: (212) 607-8160                Tel: (212) 558-4000
       Fax: (212) 607-8161                Fax: (212) 558-3588
       smolo@mololamken.com               neuhausj@sullcrom.com

       Counsel for Plaintiffs
                                          Angela N. Ellis
                                          1700 New York Avenue, N.W. Suite 700
                                          Washington, D.C. 20006-5215
                                          Tel: (202) 956-7500
                                          Fax: (202) 293-6330

                                          Counsel for Defendant




                                      3
